DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on November 5, 2020, has been entered.  Claims 1, 5, 10, and 20 have been amended.  As such, Claims 1-3, 5-18, and 20 are currently pending, with Claims 15-18 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,989,688 to Barge et al. (“Barge”) in view of U.S. Patent No. 4,883,707 to Newkirk (“Newkirk”), and further in view of U.S. Patent Application Publication No. 2006/0063457 to Matsui et al. (“Matsui”).
With regard to Claim 1, Barge discloses a composite nonwoven fabric for controlled acquisition and distribution of liquid, useful in a hygienic absorbent product, such as a topsheet or coverstock layer, in a diaper or incontinence pad.  See, e.g., Abstract, column 1, lines 15-27, entire document.  Barge teaches that the topsheet can be joined to a backsheet to form an absorbent article.  Column 1, line 15 to column 2, line 43.  Barge discloses that the composite nonwoven fabric preferably comprises two bulky nonwoven layers so that the composite, as a whole, can be adapted to for desired liquid control properties.  Column 5, lines 30-38.  In several examples, Barge discloses a first nonwoven layer comprising bicomponent fibers having a fineness of about 1.5 denier and a second nonwoven layer comprising bicomponent fibers having a fineness of about 1.5 denier, wherein the core component of the bicomponent fiber in both the first and second layers comprises a higher melting point thermoplastic resin, such as polypropylene, with the lower melting point sheath portion, such as polyethylene, to provide the binder.  See, e.g., Examples 2, 3a, 5a, 5b, 5c, 5d, 6, 7, 8, and 10.  Barge further discloses that the second nonwoven layer further comprises a homopolymer fiber having a fineness of about 3, 5.4, or 6 denier.  See, e.g., Id.  Barge teaches that some of these examples further provide an average denier of fibers in the first layer that is no greater than about 2.5.  Examples 3a, 5a, 5b, 5c, and 5d.  
Barge does not disclose that the homopolymer fiber with a denier greater than 3 is between 10% and 30% by weight of the second layer.  While Barge suggests that a mixture of binder fibers and matrix fibers in a bulky nonwoven layer has a matrix fiber concentration of at See, e.g., Abstract, entire document.  Newkirk teaches that such nonwoven fabrics “need not be composed entirely of the bicomponent fibers.  The desired balance or loft, softness, and strength determines the upper percent by weight of single component matrix fiber that can be added.”  Column 3, lines 43-47.  Newkirk further teaches that loft can increase by adding matrix fiber, but strength is sacrificed by removing the bicomponent fiber, and addition of greater than 30% by weight of single component matrix fiber may reduce strength to a level of concern for use as a topsheet.  Column 3, lines 47-52.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to limit the homopolymer fiber in the second layer of Barge to less than about 30%, or in the range of 10% to 30%, by weight in order to provide improved strength to the coverstock material disclosed by Barge, as shown to be known in the art by Newkirk.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Barge also does not disclose that the sheath component of the bicomponent fibers has a melting point at least 20 degrees C. lower than the melting point of the core component.  Matsui is also related to nonwoven fabrics for use in disposable hygiene products, such as a topsheet for an absorbent member, comprising bicomponent fibers.  See, e.g., Abstract, paragraph [0037], entire document.  Matsui teaches that,”[i]n the case of a sheath-core conjugate fiber, the resin components are combined so that the melting point of the core may Id.  Matsui further notes that such conjugate fibers can include thermoplastic core components, including polypropylene, polyethylene terephthalate, and polyamide.  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the sheath component of the bicomponent fiber of Barge with a melting point at least 20 degrees C. lower than the melting point of the core component, since Matsui teaches that such a temperature difference is well known in the art of nonwoven fabrics used in personal hygiene articles, and because Matsui teaches that this temperature difference further provides advantageous manufacturing conditions.  
With regard to Claim 2, Barge teaches a fiber fineness difference between the second bicomponent fiber and the homopolymer fiber of about 4 or 5 denier.  See, e.g., Examples 2, 3a, 5a, 5b, 5c, 5d, 6, 7, and 8.  With regard to Claim 3, Barge suggests using staple fiber lengths less than 100 mm.  Column 16, lines 55-61.  Additionally, Matsui teaches that carded fibers, which are the types of fibers disclosed by Barge, have a staple fiber length of about 30 to 70 mm.  Paragraph [0033].  With regard to Claim 5, Newkirk discloses that 25% homopolymer can be combined with 75% bicomponent fiber.  Example 1.  With regard to Claim 6, Barge discloses using 2-dimensional crimp.  Column 7, lines 51-52.  Newkirk also suggests providing the bicomponent fibers with 2-dimensional crimp.  Column 3, lines 9-12.  Moreover, Matsui teaches that 2-dimensional crimp can be used with their bicomponent fiber.  Paragraph [0022].  With regard to Claims 7 and 8, Barge discloses using the same fiber fineness for the first and second composite fiber.  See, e.g., Examples 2, 3a, 5a, 5b, 5c, 5d, 6, 7, 8, and 10.  With regard to Claim 9, Barge discloses that the homopolymer fibers can be treated to be See, e.g., Examples 2, 3a, 5a, 5b, 5c, 5d, 6, 7, 8, and 10.  With regard to Claim 13, Barge teaches that the fibers of the bulky layers are bonded by non-chemical means, such as by thermobonding.  Column 10, lines 37-56.  With regard to Claim 20, Barge discloses that the order of layering is very flexible and that the arrangement of layers can be varied to provide the desired product features.  Column 8, lines 25-31.  For example, Barge teaches that the support layer can either be provided as a support layer located below the bulky layers, rather than as a topsheet, column 8, lines 36-42, thus rendering the fiber layer comprising core/sheath first composite fibers adjacent to the skin of a wearer.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Barge in view of Newkirk and Matsui, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2012/0295060 to Mullane (“Mullane”).
With regard to Claim 10, the combination of Barge with Newkirk and Matsui does not disclose a shaped homopolymer fiber.  Mullane is also related to nonwoven fabrics used in personal care absorbent articles.  See, e.g., Abstract, entire document.  Mullane teaches that constituent fibers of the nonwoven fabric can be provided with a shaped or lobed configuration, thus providing capillary channels.  Paragraph [0041].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide shaped fibers to the homopolymer fiber disclosed by Barge in order to provide capillary channels that can transport liquid, as shown to be known in the art by Mullane.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barge in view of Newkirk and Matsui, as applied to Claim 1 above, and further in view of U.S. Patent No. 6,452,064 to Thoren et al. (“Thoren”).
With regard to Claim 11, the combination of Barge with Newkirk and Matsui does not disclose the first layer is less hydrophilic than the second layer.  Thoren is also related to nonwoven fluid permeable cover sheets for absorbent articles.  See, e.g., Abstract, entire document.  Thoren teaches that, when using a two-layer material for a cover sheet, using a second layer that is more hydrophilic than the first layer provides an advantage of absorbing fluid from the first layer into the second layer to improve surface dryness of the cover.  Column 5, lines 25-38.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to make the second layer of Barge with Newkirk and Matsui more hydrophilic than the first layer in order to promote liquid movement away from the skin of the wearer and improve surface dryness, as shown to be known by Thoren.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Barge in view of Newkirk and Matsui, as applied to Claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0143376 to Toyoshima et al. (“Toyoshima”).
With regard to Claim 14, the combination of Barge with Newkirk and Matsui does not disclose a fuzz grade of not greater than 3.  Toyoshima is also related to topsheet materials for absorbent articles comprising a nonwoven fabric.  See, e.g., Abstract, entire document.  Toyoshima teaches that a nonwoven fabric having a plurality of fusion bonded intersections at the fibers suffers little fuzz and exhibits improved strength.  Paragraph [0023].  Such a teaching aligns with Newkirk’s disclosure that increased bicomponent fiber amounts provide improved strength.  It would have been obvious to a person having ordinary skill in the art at the time of In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Response to Arguments
Applicant’s arguments filed November 5, 2020 have been fully considered but they are not persuasive.
Applicant argues that Barge teaches that when that matrix/monocomponent fibers are present, they make up a minimum of 35% by weight of the layer, including up to 100% of the layer.  Applicant then argues that the only other option of Barge is that the same layer be formed of 100% bicomponent fibers.  The Examiner disagrees.  While Barge suggests that a mixture of binder fibers and matrix fibers in a bulky nonwoven layer has a matrix fiber concentration of at least about 35%, column 6, lines 41-42, Barge also discloses that, “[i]n certain cases, however, one or more bulky layers may consist essentially of bicomponent fibers.”  Column 6, lines 45-46.  The phrase “one or more bulky layers may consist essentially of bicomponent fibers” cannot be equated by a person having ordinary skill in the art as meaning 100% bicomponent fibers and nothing else, as argued by Applicant.  It is well known in patent lore that “consisting essentially of” does not exclude other materials.  “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’”  M.P.E.P. 2111.03(III).  As such, e.g., all monocomponent fibers or all bicomponent fibers.”  Reply filed November 5, 2020, page 3, lines 2-5.  However, the fact that Applicant has to insert the word “entirely” into the argument when Barge never uses that word indicates that Applicant’s argument must fail.  Barge never says that their layer “consists entirely” of a single type of fiber.  This argument is unpersuasive.
Applicant argues that Barge already recognizes and addresses the problem of strength of the nonwoven material, such that one or ordinary skill in the art would have no reason to modify Barge with Newkirk to provide improved strength.  The Examiner disagrees.  "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007).  As such. the person having ordinary skill in the art is not expected to stop making improvements.  Even if a reference recognizes a certain feature as being “good” or “satisfactory” or “improved,” the person having ordinary skill in the art is always entitled to make modifications that would render said material even better.  In this instance, Newkirk teaches that such nonwoven fabrics “need not be composed entirely of the bicomponent fibers.  The desired balance or loft, softness, and strength determines the upper percent by weight of single component matrix fiber that can be added.”  Column 3, lines 43-47.  Newkirk further teaches that loft can increase by adding matrix fiber, but strength is sacrificed by removing the bicomponent fiber, and addition of greater than 30% by weight of single component matrix fiber may reduce strength to a level of concern for use as a topsheet.  Column 3, lines 47-52.  Both Barge and Newkirk are in the related fields of 
Applicant argues that Newkirk and Barge provide two competing teachings for how to form a nonwoven sheet with desired properties, specifically strength.  Applicant argues that Newkirk predated Barge and that it can be presumed that Barge was aware of the Newkirk reference and chose to pursue a very different route to address the problem of strength in nonwoven fabrics.  However, obviousness does not require absolute predictability.  M.P.E.P. 2143.  It is well recognized that two prior art references are going to contain different teachings, as no two references are exactly the same; however, “[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reasons why the claimed invention would have been obvious.”  Id.  Such a burden has been satisfied by the Office in this application.  Barge does not teach homopolymer fiber in an amount of 10 to 30% in a layer of nonwoven fabric.  However, Newkirk teaches, within the same field of endeavor, that such a range is known in the art and provides a predictable outcome concerning a known parameter of strength.  Barge recognizes that increased homopolymer content provides improved fluid handling.  Newkirk teaches that increased bicomponent fiber content provides improved strength.  The person having ordinary skill in the art is perfectly capable of balancing these two aspects in order to adjust the end use desired amount of fluid handling versus strength.  The inventions are in the same field of endeavor, so the modification would render the material of Barge inoperable.  As such, the rejection represents a case of prima facie
Applicant argues that one of ordinary skill in the art would have no reason to combine Barge with Mullane because Barge already discloses a structure that achieves the same effects as the fiber shapes disclosed in Mullane.  The Examiner disagrees.  The person having ordinary skill in the art readily understands that a technology can always be improved.  Mullane teaches that constituent fibers of a nonwoven fabric can be provided with a shaped or lobed configuration to provide capillary channels.  A person having ordinary skill in the art can seek to improve other inventions, such as disclosed by Barge, using known techniques, as disclosed by Mullane.
Applicant argues that Thoren does not correct the deficiencies of Barge, Newkirk, and Matsui.  However, it is the Office’s position that those references are not deficient in the manner argued by Applicant.
Applicant argues that in order to arrive at a material with the “fuzz grade” property recited in Claim 14, Toyoshima appears to require an extra element not recited in Claim 1 or Claim 14.  For example, Applicant notes that Toyoshima reduces surface fuzz by creating fusion bonded fiber intersections.  In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., lack of fusion bonding) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s claims utilize open-ended “comprising” transitional phrases and do not preclude the supposed extra element, such as fusion bonding.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See M.P.E.P. § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789